t c memo united_states tax_court donald j kipnis petitioner v commissioner of internal revenue respondent lawrence l kibler petitioner v commissioner of internal revenue respondent docket nos filed date dennis g kainen and alan l weisberg for petitioners w robert abramitis william lee blagg and brian a pfeifer for respondent memorandum findings_of_fact and opinion jacobs judge respondent determined deficiencies in income_tax with respect to donald j kipnis of dollar_figure for and dollar_figure for and lawrence l kibler of dollar_figure for and dollar_figure for donald j kipnis and lawrence l kibler were each shareholders in miller solomon general contractors inc m s a florida corporation that elected to be treated as a subchapter_s_corporation for federal_income_tax purposes during petitioners entered into a transaction structured to generate tax losses this type of transaction referred to as a custom adjustable rate debt structure cards transaction has been the subject of numerous cases in this court petitioners claim they entered into the cards transaction primarily for nontax reasons--to obtain funds to transfer to m s see infra pp respondent maintains the cards transaction lacked economic_substance and consequently he disallowed the losses generated therefrom which petitioners deducted on their respective and individual federal_income_tax returns the amounts of the losses deducted were donald j kipnis lawrence l kibler dollar_figure big_number dollar_figure big_number the issues for decision are whether the cards transaction lacked economic_substance whether the loss deductions petitioners claimed for and should be disallowed and whether petitioners were entitled to deduct certain fees paid with respect to entering into the cards transaction for the reasons stated herein we find that the cards transaction lacked economic_substance and thus hold that petitioners are not entitled to deduct a the losses claimed and b the fees paid in connection with their entering the cards transaction all rule references are to the tax_court rules_of_practice and procedure and unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times findings_of_fact we initially note that we have been unable to reconcile the amounts petitioners paid into the cards transaction with the outflow amounts this however does not affect the holdings we reach herein 1respondent made certain computational adjustments with respect to petitioners’ itemized_deductions and personal_exemption deductions which need not be addressed some of the facts are stipulated and are so found we incorporate by reference the stipulation of facts and attached exhibits each petitioner resided in florida at the time he filed his petition i petitioners and m s mr kipnis graduated first in his class from the university of florida’s building construction program in mr kibler graduated first in his class from the university of florida’s building construction program in each was highly regarded in the construction business petitioners had been employees of m s for a number of years before they acquired the business in from the company’s founders messrs solomon and miller under petitioners’ guidance m s became one of the largest general contractors in south florida although m s built a variety of major structures including a three-building medical school complex at nova southeastern that school’s huizenga business school and the miami dolphins’ training facility it was primarily engaged in the construction of residential buildings such as highrise condominium and apartment buildings in m s incurred a loss of over dollar_figure million in connection with its construction of a 26-story building that loss substantially reduced m s’ working capital2 just as south florida entered a construction boom because of the anticipated construction boom petitioners wanted to increase m s’ bonding capacity which in turn required an increase in m s’ net quick petitioners maintain they did not want to invest their own money in m s 2the amount of m s’ working_capital was vital because it affected m s’ ability to acquire surety bonding charles nielson an expert in surety bonding in the construction industry see infra p testified that as a building contractor m s was generally required to obtain and post with the lenders of developers who are construction clients of m s a surety bond guaranteeing both its performance under the construction_contract and payments to its subcontractors he further stated that in order to determine a general contractor’s bonding capacity a calculation is required to determine the contractor’s net quick bonding multiplier and backlog of uncompleted work the contractor’s net quick is based on the contractor’s working_capital it is the difference between the contractor’s current_assets exclusive of prepaid expenses and current liabilities current_assets consist of receivables less than days old cash justifiable underbillings and long-term debt ie debt due in more than one year which is subordinated by the creditor to the surety current liabilities are debts due within one year once the net quick is calculated the contractor is assigned a multiplier based primarily on the reputation of the contractor a multiplier of is normal because of m s’ reputation its multiplier wa sec_50 the contractor’s net quick is then multiplied by its multiplier to determine the contractor’s nominal bonding capacity after the contractor’s nominal bonding capacity is determined its available bonding capacity is determined by subtracting the contractor’s backlog of uncompleted projects for example if the contractor’s net quick is dollar_figure and its multiplier is its nominal bonding capacity would be dollar_figure million if the contractor had backlogged projects totaling dollar_figure million its available bonding capacity would be dollar_figure million allegedly because it would be difficult to get it back out petitioners purportedly attempted but were unable to secure long-term financing for m s through conventional bank sources mr kipnis asked his father to lend m s money but he refused because m s had previously borrowed dollar_figure million from him and he had no additional funds available petitioners also approached merrill lynch where m s had a line of credit for short-term loans about obtaining long- term financing but they were rebuffed ii petitioners’ entry into the cards transaction michael desiato was both petitioners’ and m s’ accountant in he was introduced to roy hahn of chenery associates inc chenery the designer and promoter of cards transactions mr hahn explained cards to mr desiato who in turn explained it to petitioners mr desiato told petitioners that cards could be the source of the type of financing that could be contributed to m s and thus increase its net quick as well as provide tax benefits which would flow to petitioners mr kibler with input from mr kipnis and mr desiato analyzed the cards transaction in preparing his analysis mr kibler calculated the costs associated with participation in the cards transaction the tax savings associated with those costs and m s’ projected future cashflows resulting from bonding capacity multipliers of and he determined that the profits from the additional work m s would be able to secure would more than offset the costs associated with petitioners’ participation in the cards transaction projecting m s’ having a bonding capacity multiplier of dollar_figure being injected into m s in and the reinvestment of m s’ after-tax earnings into its business using m s’ historic average gross_profit margin of mr kibler determined that m s could achieve gross_profits of dollar_figure and after-tax net_income of dollar_figure by after reviewing mr kibler’s projections petitioners decided to enter into the cards transaction doing so in date mr kibler did not examine the numerous steps of the cards transaction or whether it would be profitable per se moreover neither mr kibler nor mr desiato fully understood the complicated machinations involved in a cards transaction nor did petitioners examine the books of the other parties to the transaction or inquire whether those parties were solvent and could meet their obligations under the transaction nor did petitioners review the rights and obligations of each of the parties involved but petitioners knew that by entering 3as stated supra note m s’ bonding multiplier wa sec_50 which would make its gross and net incomes higher than projected in mr kibler’s analysis into the transaction they would be guaranteed a flow-through tax loss which could be used to offset their income as petitioners were reviewing the cards transaction m s was experiencing a profitable year despite the fact that m s’ net quick was only dollar_figure million by the end of according to m s’ statement of income in its net_income was dollar_figure and at no time did m s have to forgo construction of a project because it could not get bonding iii the cards transaction chenery has implemented numerous cards transactions including the one at issue in this case and received fees for each a portion of the fees paid to chenery was used to pay third parties and their respective counsel in the specific cards transaction see country pine fin llc v commissioner t c memo a cards transaction has three phases the loan origination phase the loan assumption phase and the operational phase generally three parties are required to carry out a cards transaction a bank a borrower and an assuming party 4this amount does not include the loss m s claimed from the cards transaction chenery arranged for the new york branch of bayerische hypo-und vereinsbank ag of germany hvb to be the bank hvb has participated in other cards transactions see kerman v commissioner tcmemo_2011_54 as a result of its involvement in the cards transactions as well as its involvement in other tax_shelter transactions hvb was charged with participating in a conspiracy in violation of u s c sec_371 to defraud the united_states committing tax_evasion and making false and fraudulent tax returns hvb ultimately entered into a deferred prosecution agreement with the u s department of justice on date see gustashaw v commissioner tcmemo_2011_195 aff’d __ f 3d __ wl 11th cir date sussex fin enters inc v bayerische hypo-und vereinsbank ag no 08-4791sc wl at n d cal date aff’d 460_fedappx_709 9th cir rezner v bayerische hypo-und vereinsbank ag no 06-02064jw wl n d cal date aff’d in part rev’d in part vacated in part and remanded 630_f3d_866 9th cir the borrower in the cards transaction herein at issue was wimbledon financial trading llc wimbledon wimbledon was established as a delaware limited_liability_company llc on date by elisabeth a d sylvester and michael sherry both citizens and residents of the united kingdom ms sylvester and mr sherry are not strangers to this court each has participated in other cards transactions that have come before us for example in country pine fin llc where they established another delaware llc that acted as the borrower in that matter petitioners were the assuming parties shortly after they entered into the cards transaction petitioners assigned their rights to receive the proceeds from their portion of the credit facility see infra p to m s effective date petitioners however remained liable for the loan to wimbledon from hvb iv the cards transaction at issue a origination on date wimbledon was formed commencing the cards transaction herein at issue on date wimbledon entered into a credit agreement with hvb whereby hvb agreed to lend wimbledon big_number for a 30-year period credit facility interest on that loan accrued annually with the exception of the first and second interest periods which occurred in the first 5typically a passthrough_entity the members of which are non-u s citizens and residents is used to ensure that there are no u s income_tax effects at the borrower level year of the loan the interest rates on the loan were to be reset annually by hvb on each interest reset date hvb in its sole discretion had the right to require prepayment of the loan in its entirety hence the loan was in essence a one- year revolving credit facility with a cancellation option in favor of hvb the agreement governing the credit facility required different collateralization according to the quality of the collateral if the collateralization consisted of cash deposit accounts letters of credit or certificates of deposit wimbledon was required to deposit collateral equal to of its obligations to hvb if the collateral consisted of other assets wimbledon was required to deposit collateral equal to of the obligations on date wimbledon informed hvb that it intended to borrow the big_number and requested that the money be credited to its account wimbledon issued a promissory note to hvb for big_number maturing on december and hvb credited the amount to wimbledon’s account wimbledon entered into a master pledge and security_agreement in favor of hvb pledging as collateral all of wimbledon’s holdings at hvb on the same day wimbledon purchased an hvb time deposit of big_number maturing on 6the first interest period was from date to date the second interest period was from the end of the first interest period to date the interest rate for these periods wa sec_5 date the interest earned on wimbledon’s time deposit wa sec_50 basis points less than the interest wimbledon owed hvb on the loan b loan assumption on or about date petitioners and wimbledon entered into a purchase agreement whereby wimbledon sold each petitioner a portion of the credit facility in the form of a term deposit in the amount of big_number for a total of big_number plus accrued interest held in wimbledon’s pledged hvb account this amounted to of the big_number wimbledon borrowed under the credit facility the money was transferred to petitioners’ hvb account on date the purchase agreement provided that petitioners would be jointly and severally liable for all obligations under the credit facility not covered by wimbledon’s collateral 7the record does not explain why given the language of the credit agreement wimbledon’s time deposit was less than the loan proceeds 8as stated supra note the interest rate on wimbledon’s loan for the first two interest periods wa sec_5 the interest rate paid on wimbledon’s time deposit wa sec_5 9on the disclosure statement attached to m s’ and forms 1120s u s income_tax return for an s_corporation see infra p the date of the purchase agreement is stated to be on or about date however the copies of the purchase agreement in the record of which none are signed states the date of purchase to be as of date we shall use date as the date of petitioners’ purchase wimbledon also entered into assumption agreements with petitioners on date pursuant to which petitioners agreed to assume joint_and_several_liability for wimbledon’s obligations under the credit facility and the notes issued thereunder including the repayment of the credit facility’s principal of big_number neither petitioners nor their advisers investigated the creditworthiness of wimbledon petitioners pledged as collateral all their right title and interest in the deposit accounts securities accounts and other instruments and investment_property held with hvb as well as all proceeds thereof each petitioner had the right at any time to request that any collateral be substituted but hvb had sole discretion to approve such a substitution wimbledon and petitioners agreed that wimbledon would be responsible for interest payments on the credit facility and that petitioners would be responsible for all other_amounts due under the credit facility to the extent not covered by wimbledon’s collateral the only amount other than interest not covered by wimbledon’s collateral was the big_number credited to petitioners petitioners waived their right of contribution against wimbledon even in the event wimbledon failed to make the required_interest payments the assumption_agreement and the waiver resulted in petitioners being liable for the entire big_number even though wimbledon still maintained control_over part of the proceeds the assumption_agreement and the waiver led petitioners to claim for tax purposes the entire amount of the loan ie big_number as their basis in the cards transaction with these agreements in place the three parties wimbledon the borrower hvb the bank and petitioners the assuming parties began taking a number of actions to execute the assumption of the credit facility first on date each petitioner wired dollar_figure to hvb a total of dollar_figure to serve as cash collateral to secure his obligation to hvb the money was used to purchase three time deposits that would mature on date then on date pursuant to direction by wimbledon hvb transferred the big_number referenced in the purchase agreement into petitioners’ hvb account on that date hvb exchanged big_number of the big_number credited to petitioners for dollar_figure at a rate of dollar_figure dollars to the euro on date hvb exchanged the remaining big_number of the big_number credited to petitioners for dollar_figure at a rate of dollars to the euro before petitioners’ receipt of the money on date petitioners and hvb entered into a forward exchange contract forward_contract to exchange big_number for dollar_figure the forward_contract matured on date the same maturity_date as each of petitioners’ three time deposits effectively petitioners ended up in the same economic position upon the termination of the credit facility as they were in when the cards transaction began thus protecting themselves from risk of loss that might otherwise result from currency fluctuations notably the forward_contract prevented petitioners from profiting from the exchange see country pine fin llc v commissioner t c memo 2009-dollar_figure 10a forward_contract is a contract that allows two parties to buy or sell an asset at a specified time for a specified amount in this case the forward_contract allowed petitioners to convert u s dollars dollars back into euro at the same conversion rate at which the euro were converted into dollars 11the record does not reveal why petitioners entered into a contract to exchange big_number instead of the big_number received in the cards transaction 12the record does not contain a copy of the forward_contract but the record demonstrates that both the original euro to dollar conversion and the final dollar to euro conversion were made at the same exchange rate moreover because of the decline of the euro against the dollar when the cards transaction ended petitioners should have received dollar_figure more than they in fact received petitioners did not object to this shortfall at the time petitioners testified that they were unaware of the shortfall at the time of payment even though they claim that continued on date petitioners assigned their rights to the credit facility to m s c operational phase when petitioners deposited the dollar_figure with hvb hvb allowed m s to withdraw the dollar_figure in credit facility proceeds from the bank to use as it wished the parties referred to this as a collateral swap dollar_figure this differentiates the cards transaction in this case from the cards transactions in other cases for in those cases the assuming parties offered to swap replacement collateral but the offers were rejected by the respective banks therefore in each of those other cases no collateral swap ever occurred see crispin v commissioner tcmemo_2012_70 country pine fin llc v commissioner tcmemo_2009_251 on date petitioners began using the proceeds from the credit facility by wiring dollar_figure from their hvb account to an account held by chenery as the promoter of the cards transaction which used a portion of these continued they were closely monitoring the cards transaction 13in the other cards transaction cases the alleged purpose was to enable the taxpayer to swap the loan proceeds from the cards transaction that were being held by the bank as collateral for property presumably which then could be used to generate profits greater in amount than the costs of the cards transaction see eg country pine fin llc v commissioner tcmemo_2009_251 funds to pay mr desiato and dollar_figure to m s’ account at mellon bankdollar_figure after the payment of additional fees to chenery and its counsel lasher holzapfel sperry ebberson p l l c lasher m s retained only dollar_figure of the funds generated by the cards transaction thus when all was said and done m s had an additional dollar_figure of net quick chenery and its counsel lasher however had received dollar_figure and dollar_figure in fees respectively these amounts were either paid directly by messrs kipnis and kibler or taken from funds generated by the cards transaction as noted supra p m s’ construction activities in were very profitable even before petitioners entered into the cards transaction with the proceeds from the credit facility in place in m s began constructing major projects including high-rise apartments the medical school complex at nova southeastern university the business school at nova southeastern university and a large_bank branch building however the results were mixed according to m s’ audited financial statements m s’ gross revenue increased from dollar_figure million in to dollar_figure million in and to dollar_figure million in but sank to dollar_figure million in m s’ net_income was dollar_figure for but dropped to 14in addition on date dollar_figure was wired from hvb to messrs kipnis’ and kibler’s respective personal bank accounts dollar_figure for rebounded to dollar_figure for and dropped again to dollar_figure for dollar_figure v unwinding the cards transaction as noted supra pp although the credit facility involved in the cards transaction nominally was for years hvb had the right to terminate the transaction earlier hvb exercised that right on date less than a year after the initiation of the cards transaction on that date hvb informed petitioners that date the date that petitioners’ three time deposits would mature as well as the ending date of the forward_contract would be the mandatory prepayment date moreover on that date petitioners’ deposits at hvb were converted to euro at the date exchange rate pursuant to the forward_contract had the dollars been converted to euro at the date exchange rate petitioners would have had a dollar_figure profit all of the borrowed funds were repaid with the pledged collateral and no additional capital contributions were ever made once the transaction closed dollar_figure remained in petitioners’ account at hvb this money was wired to m s’ bank account on date at trial petitioners claimed that it was they who chose to 15these net_income amounts do not include the losses generated by the cards transaction terminate thecards transaction because they were concerned about the strength of the dollar vis-a-vis the euro after the terrorist attacks of september dollar_figure vi m s’ and petitioners’ income_tax returns a m s’ and income_tax returns m s timely filed its form_1120s on form_4797 sales of business property m s reported a dollar_figure basis in foreign_currency sold a sale price of foreign_currency sold of dollar_figure and consequently a dollar_figure loss as a result of the date euro conversion the high basis arose from petitioners’ agreement to become liable for the entire big_number loan from hvb to wimbledon as a result of the cards transaction m s claimed an ordinary_loss deduction from trade_or_business activities of dollar_figure for attached to m s’ income_tax return was a disclosure statement notifying the internal_revenue_service of the currency transaction the disclosure statement stated 16when hvb terminated the cards transaction just one year into the year term of the credit facility petitioners told mr desiato that they were dissatisfied at approximately this time petitioners learned that hvb was subject_to the deferred prosecution agreement referenced supra p they complained to mr desiato that the transaction was a ruse and that it was fictitious petitioners were also angry because of incurred costs in connection with respondent’s audit with respect to their reported losses arising from the cards transaction on or about date donald kipnis and larry kibler taxpayers entered into a transaction to purchase a credit facility from wimbledon financial trading llc a delaware llc they assigned the benefit of this facility to miller and solomon general contractors inc on date the facility was in the form of a year zero coupon loan in the amount of 7m euros the purchase agreement was signed on date and a disbursement was made in the amount of big_number euros under the terms of the agreement this amount was converted to dollars on which yielded dollar_figure pursuant to the opinion letter of brown wood llp the above taxpayers had a basis in this facility of dollar_figure the dollar equivalent of the notional loan principal using the conversion rate at that time of dollar_figure dollars to euro basis exists based upon the taxpayer’s sic personal liability for the loan the disclosure statement further revealed that m s realized an ordinary_loss of dollar_figure under the provisions of sec_988 and that petitioners incurred business_expenses of dollar_figure paid to chenery that were to be applied against anticipated transaction costs finally the disclosure statement stated that petitioners’ business_purpose in entering into the transaction was to obtain funds to contribute to m s on form_4797 attached to it sec_2001 tax_return m s claimed a dollar_figure basis in foreign_currency and a sale price of foreign_currency sold of dollar_figure resulting in a loss of dollar_figure as a result of the date euro conversion again the high basis arose from petitioners’ agreement to become liable for the amount of the entire big_number loan from hvb to wimbledon taking into account the foreign_currency_loss m s claimed an ordinary_loss deduction from trade_or_business of dollar_figure b petitioners’ and income_tax returns because m s was a subchapter_s_corporation its losses flowed through to its shareholders ie petitioners petitioners timely filed their respective form sec_1040 u s individual income_tax returndollar_figure on their respective income_tax returns mr kipnis and mr kibler each reported a loss from m s of dollar_figure their respective losses consisted of or dollar_figure of the loss reported by m s for that year and a prior-year suspended_loss of dollar_figure on their respective income_tax returns mr kipnis reported a loss of dollar_figure which consisted of or dollar_figure of the loss reported by m s and other expenses of dollar_figure that represented costs paid in regard to the currency_transactions and mr kibler reported a loss of dollar_figure which consisted of his share of the of the loss reported by m s or dollar_figure and his share of the other expenses which was dollar_figure respondent determined that the cards transaction lacked economic_substance and that the loss deductions petitioners claimed were in connection with 17petitioners filed joint returns with their respective wives however the notices of deficiency were issued to petitioners solely there is no explanation for this a transaction that was a sham in substance thus respondent increased each petitioner’s distributive_share of m s’ income for and as set forth supra p vii the expert reports respondent submitted an expert report prepared by dr lawrence kolbe dr kolbe’s report focused on the cards transaction as a financing decision and therefore it analyzed the credit facility itself not what was done with the proceeds derived therefrom dr kolbe concluded that the cards transaction was not economically rational because the expected rate of return on the amount invested did not exceed or even equal the cost of capital ie the expected rate of return in capital markets on alternative investments of equivalent risk petitioners did not submit a written expert report instead they relied on the testimony of charles nielson as an expert in surety bonding in the construction industrydollar_figure mr nielson stated that the cards transaction was profitable if it is considered as an aspect of m s’ business strategy he opined that even though the costs for the credit facility were considerable the profits generated from obtaining additional construction projects which necessitated bonding which in 18mr nielson is the president of nielson hoover associates one of the three largest privately owned brokers of surety bonds in the united_states and has relationships with every surety company in florida turn required m s’ net quick to be increased resulted in the cards transaction’s being a viable economical proposition from petitioners’ viewpoint i introduction--the economic_substance_doctrine opinion taxpayers have the right to structure their transactions in a manner which decreases the amount of what otherwise would be their taxes 293_us_465 however even if a transaction is in formal compliance with the code the economic_substance of the transaction determines what is and what is not income to a taxpayer 254_f3d_1014 11th cir rev’g t c memo dollar_figure the economic_substance_doctrine provides that a transaction ceases to merit tax respect when it has no economic effects other than the creation of tax benefits the objective test and even if the transaction has economic 19tax deductions are a matter of legislative grace and the taxpayer has the burden of proving that he is entitled to the deductions claimed rule a 503_us_79 292_us_435 the burden_of_proof on factual issues that affect a taxpayer’s liability for tax may be shifted to the commissioner where the taxpayer introduces credible_evidence with respect to such issue sec_7491 our resolution of the issues involved herein is based on a preponderance_of_the_evidence not on the allocation of the burden_of_proof consequently we need not consider whether sec_7491 applies see 124_tc_95 effects it must be disregarded if it has no business_purpose and its motive is tax_avoidance the subjective test id in the eleventh circuit the circuit in which an appeal of these cases lies a transaction must satisfy both the objective and subjective tests to enable a taxpayer to claim a loss iddollar_figure this court has examined other cards transactions promoted by chenery and on each occasion we have held that the cards transaction lacked economic_substance see crispin v commissioner tcmemo_2012_70 kerman v 20the courts of appeals are split with respect to the proper weight to be given to these tests in deciding whether to respect a transaction under the economic_substance_doctrine and alternative approaches have emerged see gerdau macsteel inc v commissioner t c ___ ___ slip op pincite date some courts of appeals apply a disjunctive analysis under which a transaction is valid if it has economic_substance or a business_purpose see eg 968_f2d_1229 d c cir rev’g fox v commissioner tcmemo_1988_570 other courts of appeals apply a conjunctive analysis under which a transaction is valid only if the transaction has economic_substance beyond tax objectives and the taxpayer has a nontax business_purpose for entering into the transaction see eg 254_f3d_1313 11th cir aff’g 113_tc_254 other courts of appeals adhere to the view that a lack of economic_substance is sufficient to invalidate the transaction regardless of whether the taxpayer has motives other than tax_avoidance see eg 454_f3d_1340 fed cir others treat the objective and subjective tests merely as factors to consider in determining whether a transaction has any practical economic effects beyond tax benefits see eg 157_f3d_231 3d cir aff’g in part rev’g in part tcmemo_1997_115 pursuant to 54_tc_742 aff’d 445_f2d_985 10th cir we follow a holding of a court to which appeal lies that is squarely on point commissioner tcmemo_2011_54 country pine fin llc v commissioner tcmemo_2009_251 the other cards transactions are essentially the same as the transaction in this case with one exception in the other cases the taxpayers did not use the proceeds arising from the cards transaction to actually make an investment petitioners assert this difference is significant and mandates a holding that they are entitled to the loss deductions claimed because they in fact used the proceeds from the cards transaction to increase m s’ net quick respondent contends that the use of the proceeds derived from the cards transaction is irrelevant specifically respondent maintains the cards transaction should be treated separately from the transfer of moneys from the cards transaction to m s respondent posits that to look to the use of the proceeds from the cards transaction would permit taxpayers to legitimize sham transactions by grafting them onto legitimate business transactions continuing respondent argues that petitioners had no business_purpose in entering into the cards transaction per se in sum respondent asserts that after all was said and done petitioners’ primary intent was to offset their significant business income with the losses arising from their involvement in the cards transactiondollar_figure ii scope of review as stated supra pp we have reviewed other cards transactions in country pine fin llc v commissioner tcmemo_2009_251 the taxpayers argued as petitioners do that although the cards transaction itself may be questionable it was an integral part of an investment in real_estate that they intended to make--integral because the real_estate investments would be funded entirely through the proceeds derived from the cards transaction moreover the taxpayers therein asserted the real_estate investments had every chance of being profitable consequently the taxpayers maintained that we should treat the cards transaction and the subsequent real_estate investments as one transaction we rejected that argument initially we noted in country pine fin llc that the real_estate investments to which the taxpayers referred did not happen but more importantly we held that even if the intended real_estate investments had occurred 21respondent also asserts that petitioners’ claimed loss deductions should be disallowed under sec_165 because the losses were not incurred in a transaction entered into for profit and hence deductibility of the losses is limited by the at-risk_rules of sec_465 we need not and do not consider these arguments because of our other holdings set forth herein we only look at the transaction that gave rise to the tax loss id we noted that the intended real_estate investment would have been a separate transaction from the one giving rise to the tax_benefit and any profit from the real_estate investment would not be a profit from the cards transaction id see also am elec power co v united_states 326_f3d_737 6th cir courts should not evaluate the transaction’s profitability after the challenged deduction has been allowed to do so would swallow the sham analysis entirely 113_tc_254 the possibility that tax benefits could be used as a source of funds for the taxpayer’s obligations does not alter the fact that the tax plan’s only function was to generate tax deductions that could offset the taxpayer’s income aff’d 254_f3d_1313 11th cir petitioners respond that we are obligated to analyze the entire transaction see 862_f2d_1486 11th cir aff’g 87_tc_1087 and that s egregating the tax payer’s investment into two parts as respondent suggests would violate the principle that the economic_substance of a transaction turns on a review of the entire transaction see salina p’ship l p v commissioner tcmemo_2000_352 petitioners misinterpret these cases we review the cards transaction separately from the transfer of the proceeds to m s in salina p’ship l p the commissioner argued that one leg of the loss- generating transaction should be segregated from the other leg which the commissioner conceded was economically substantive we rejected that argument and held that the entire transaction should be examined as a result of reviewing the transaction as a whole we found that the transaction was economically substantive and held that the taxpayer was entitled to claim its losses in kirchman the court_of_appeals for the eleventh circuit in upholding our opinion reviewed the transaction as a whole instead of merely examining the one leg of the transaction that generated the loss and held that the entire transaction lacked economic_substance iii application of the economic_substance test a the objective test the objective test involves a broad examination of whether from an objective standpoint the transaction would likely produce economic benefits other than generate a tax deduction kirchman v commissioner f 2d pincite citing 820_f2d_1543 9th cir aff’g t c memo see also 364_us_361 transaction not recognized because there was nothing of substance to be realized by the taxpayer from the transaction in question beyond a tax deduction a reasonable opportunity for profit will ordinarily be found only if there was a legitimate expectation that the nontax benefits would be at least commensurate with the associated transaction costs rovakat llc v commissioner tcmemo_2011_225 the cards transaction in this case is virtually identical to the transactions in country pine fin llc kerman and crispin indeed hvb became familiar to us in kerman and returned in gustashaw v commissioner t c memo 2011-dollar_figure and as stated supra pp the members of wimbledon ms sylvester and mr sherry were first introduced to us in country pine fin llc and came before us again in kerman at trial petitioners conceded that the cards transaction per se had no profit potential aside from currency fluctuations and we are mindful that the manner in which the cards transaction was structured and executed prevented petitioners from profiting from currency fluctuations petitioners candidly testified that they did not research currency trading before entering the cards transaction and that they did not consult an expert in the field indeed m s’ accountant mr desiato was unaware of any intent on petitioners’ part to profit 22the taxpayers in gustashaw v commissioner tcmemo_2011_195 aff’d __ f 3d __ wl 11th cir date conceded that their cards transaction lacked economic_substance from the currency market further while considering the cards transaction petitioners did not give much thought to profiting from the cards transaction itself and they never developed a strategy to profit from currency fluctuations the forward_contract entered into by petitioners and hvb ensured that the conversion of dollars back into euro at the end of the cards transaction would be at the same rate as used to convert the borrowed euro into dollars at the beginning of petitioners’ participation in the transaction as a result hvb was protected from unfavorable currency fluctuations and we doubt that hvb would have participated in the cards transaction without such protection moreover when the cards transaction was terminated the dollar had increased in value vis-a-vis the euro consequently petitioners should have received dollar_figure at the conclusion of the transaction but in fact they received dollar_figure in any case even if petitioners could have profited from the currency transaction they did not provide any evidence concerning the amount of profits from the currency fluctuations they could have made further the dollar_figure ie dollar_figure less dollar_figure involved is minimal in comparison to the dollar_figure petitioners ultimately deducted or to the nearly dollar_figure million petitioners paid to participate in the cards transaction see kirchman v commissioner f 2d pincite minimal risks of profit or loss are insufficient to provide economic_substance to a transaction see also 613_f3d_1249 10th cir the transaction lacked economic_substance where the potential profits were dwarfed by the expected tax_benefit 598_f3d_1372 fed cir a transaction lacks economic_substance if it provides a disproportionate tax_benefit compared to the amount invested and the potential return in reviewing the cards transaction without reference to the transfer of the proceeds to m s we find dr kolbe’s report persuasive that the cards transaction lacked economic_substance indeed petitioners in the light of their concession do not dispute dr kolbe’s expert report that the cards transaction lacked profit potential and was cashflow negative guaranteeing them a tax loss dr kolbe noted that the cards transaction reduced petitioners’ wealth by more than dollar_figure and would have reduced it even more had the cards transaction lasted longer than one year this loss would exist no matter what investments petitioners made with the proceeds because the same investments could have been financed by a more conventional type of loan and the artificial unrelated loss would remain even if we accepted petitioners’ position that we should consider the transfer of the proceeds to m s as part of the cards transaction see country pine fin llc v commissioner tcmemo_2009_251 b the subjective test initially we note that if a transaction fails the objective test the subjective motive of the taxpayer is irrelevant see kirchman v commissioner f 2d pincite the subjective test reviews the intent or business_purpose of the taxpayer having a business_purpose does not mean the reason for a transaction is free of tax considerations but the purpose must be one that figures in a bona_fide profit- seeking business united parcel serv of am v commissioner f 3d pincite thus a transaction that would not have occurred in any form but for tax_avoidance reasons would not have a business_purpose id pincite petitioners were unequivocal about one thing any contribution to m s had to be in the form of a loan contributing their own money to m s was not an option both petitioners and their witnesses explained that the construction industry was built on leverage moreover mr kipnis was emphatic that personal considerations prevented him from putting his own money into m s and yet after all was said and done messrs kipnis and kibler spent nearly dollar_figure million of their own money in order for dollar_figure to ultimately reach m s no genuine leveraging arose from the cards transaction petitioners deposited dollar_figure into accounts at hvb hvb then advanced to petitioners dollar_figure after paying fees to the transaction promoters the promoters’ lawyers and their accountant petitioners contributed the remaining money dollar_figure to m sdollar_figure had petitioners’ actions matched their stated intent m s would have repaid the credit facility out of m s’ growing gross business revenues but when hvb terminated the cards transaction and demanded prepayment of the credit facility m s did not repay the credit facility rather the personal funds petitioners had deposited in hvb were used petitioners stated that they could not convince a u s bank to offer m s a loan presumably a conventional loan because m s had no assets which could collateralize such an advance we believe however that petitioners could have borrowed money from a u s bank on the same terms as those obtained at hvb or better we have no doubt but that the receipt of dollar_figure in proceeds derived from the cards transaction could have been obtained at far less cost had petitioners used a u s bank but we are mindful that borrowing money from a u s bank 23the structure of the cards transaction makes it clear that despite the appearance of a loan functionally petitioners never took on any actual debt in order to withdraw the funds from hvb petitioners were required to deposit a like amount in hvb as replacement collateral would not have provided petitioners with the tax losses the cards transaction promised iv fees paid to enter into the cards transaction petitioners paid dollar_figure to chenery and dollar_figure to lasher to participate in the cards transaction a total of dollar_figure as noted supra pp petitioners wired dollar_figure of the credit facility’s proceeds to pay part of these fees petitioners paid the remaining fees out-of-pocket respondent determined that payment of the dollar_figure in fees was for the purpose of purchasing a prestructured transaction that guaranteed petitioners a tax loss and thus disallowed the deduction claimed for that payment fees incurred in connection with a sham_transaction are generally not deductible winn-dixie stores inc v commissioner t c pincite see also 132_tc_161 fees to implement a transaction held to lack economic_substance are not deductible aff’d 408_fedappx_908 6th cir courts have upheld deductions based on genuine debts where the debts are elements of a transaction that overall is lacking in economic_substance see 752_f2d_89 4th cir allowing deductions based on recourse note debt that was an element of a sham_transaction because the notes represented actual indebtedness aff’g in part rev’g in part 81_tc_184 but the overall transaction must have economic_substance in order to show genuine indebtedness otherwise ‘every tax_shelter could qualify for an interest_expense_deduction as long as there was a real creditor in the transaction that demanded repayment ’ 568_f3d_537 5th cir quoting winn-dixie stores v commissioner t c pincite in this matter the cards transaction lacked economic_substance in part because there was no genuine indebtedness as stated supra note petitioners never took on any actual debt in the cards transaction in order to withdraw loan proceeds from hvb petitioners were required to deposit a like amount in the bank economically nothing of substance had changed since the cards transaction did not constitute indebtedness petitioners may not deduct the expenses related to the cards transaction petitioners offer no reason the fees in this case should be treated differently from fees in prior cards transaction cases consequently we uphold respondent’s disallowance of these deductions v conclusion petitioners’ cards transaction lacked economic_substance it could not be profitable and petitioners did not have a business_purpose for entering into the transaction because we find that the cards transaction lacked economic_substance it is to be disregarded for tax purposes and petitioners’ claimed loss deductions are disallowed as a result petitioners may not deduct the fees related to the transaction to reflect the foregoing decisions will be entered for respondent
